McGRANERY, District Judge.
Defendant moves to bring in a third party, under Rule 14, Fed.Rules Civ.Proc. 28 U.S.C.A., in a case arising out of an automobile accident. The plaintiff opposes the motion on the ground that the proposed third party is a sailor who may be unavailable at the time of the trial, and who may consequently be in a position to invoke the Soldiers’ and Sailors’ Civil Relief Act, 50 U.S.CA.Appendix, § 501 et seq., to the prejudice of the plaintiff’s interest in a prompt disposition of the case.
The plaintiff’s concern is, I believe, premature. For even though the motion to implead be granted, this Court has, under the Federal Rules, ample discretion to protect the plaintiff from prejudice and inconvenience. If, at the time of trial, the third party is not required to answer, the Court may order a separate trial between plaintiff and defendant under Rule 42(b) and, under Rule 54(b) enter a separate judgment. In this manner, not only may the plaintiff be protected, but the defendant may also be protected against the necessity of filing a separate suit should the situation not require it. Accordingly, the defendant’s motion will be granted.